                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 FLEET FEET, INC.,                            )
                                              )
                       Plaintiff,             )
                                              )
                v.                            )                  1:19-CV-885
                                              )
 NIKE INC., et al.,                           )
                                              )
                       Defendants.            )

                       MEMORANDUM OPINION AND ORDER

Catherine C. Eagles, District Judge.

       The plaintiff Fleet Feet, Inc., has used two trademarks, “Change Everything” and

“Running Changes Everything,” for a number of years in connection with selling running

shoes and other athletic apparel and with organizing running and walking races, training,

and related events. This summer, the defendants Nike, Inc., Nike USA, Inc., and Nike

Retail Services, Inc. (“Nike”), began to use the phrase “Sport Changes Everything” in a

large-scale and ubiquitous advertising campaign expected to last through the holidays and

into the New Year. Because Fleet Feet has demonstrated a likelihood of success on the

merits of its trademark infringement claims and met the other requirements for a

preliminary injunction, Fleet Feet’s motion will be granted.

                                          Overview

       To obtain a preliminary injunction, a party must show that: (1) it is likely to

succeed on the merits, (2) it is likely to suffer irreparable harm if the injunctive relief is

denied, (3) the balance of equities tips in its favor, and (4) injunctive relief would be in
the public interest. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

“Satisfying these four factors is a high bar, as it should be.” SAS Inst., Inc. v. World

Programming Ltd., 874 F.3d 370, 385 (4th Cir. 2017), cert. denied, 139 S. Ct. 67 (2018).

       To show a likelihood of success on the merits of its trademark infringement

claims, Fleet Feet must make a strong case that Nike is infringing Fleet Feet’s marks.1

This requires proof that Fleet Feet owns a valid, protectable trademark and that Nike’s

use of the mark is likely to cause confusion among consumers.2 Lone Star Steakhouse &

Saloon, Inc. v. Alpha of Va., Inc., 43 F.3d 922, 930 (4th Cir. 1995).

       Fleet Feet offers significant evidence that it owns valid marks: the United States

Patent and Trademark Office (USPTO) has recognized the validity of the “Change

Everything” mark by registering it on the Principal Register, which is prima facie




   1
      Fleet Feet seeks a preliminary injunction based on its first three claims: trademark
infringement in violation of 15 U.S.C. § 1114 (Lanham Act), unfair competition and false
advertising in violation of 15 U.S.C. § 1125 (same), and state common-law trademark
infringement and unfair competition. Doc. 9 at 15. These claims require proof of the same
elements. See Ga. Pac. Consumer Prods., LP v. Von Drehle Corp., 618 F.3d 441, 449 (4th Cir.
2010) (“the tests for trademark infringement and unfair competition under the Lanham Act are
essentially the same as that for common law unfair competition under North Carolina common
law”); Lamparello v. Falwell, 420 F.3d 309, 312–13 (4th Cir. 2005) (listing elements, same for
§ 1114 and § 1125).
   2
      In addition to the two elements listed in the text, Fleet Feet must also show that Nike is
using the mark in commerce and without authorization and that Nike is using the mark, or an
imitation of it, “in connection with the sale, offering for sale, distribution, or advertising” of
goods or services. Lamparello, 420 F.3d at 313. “Sport Changes Everything” is prominently
displayed in Nike’s online and brick-and-mortar stores, infra at ¶¶ 30, 33, and Fleet Feet sent a
cease-and-desist letter soon after discovering the campaign. Infra at ¶ 36. Nike does not contest
Fleet Feet has met its burden on these two elements. Doc. 34; see Rebel Debutante LLC v.
Forsythe Cosmetic Grp., Ltd., 799 F. Supp. 2d 558, 569–70 (M.D.N.C. 2011) (evidence of
defendant’s advertisements and product displays showed use of the mark in commerce, and pre-
litigation letters between the parties indicated lack of authorization to use the mark).
                                                  2
evidence of the validity of that mark, and Fleet Feet has used both marks for several years

in connection with retail and online sales, training, and races. The evidence of reverse

confusion—which occurs when the junior user’s advertising and promotion overcomes

the senior user’s reputation in the market such that customers are likely to be confused

into thinking that the senior user’s goods are those of the junior user, 4 J. Thomas

McCarthy, McCarthy on Trademarks and Unfair Competition § 23:10 (5th ed. 2019)—is

substantial, as Nike is spending millions of dollars to intensely promote the “Sport

Changes Everything” campaign.

       Nike challenges validity, contending that both “Change Everything” and “Running

Changes Everything” are in common use and cannot be trademarked and that Fleet Feet

does not use either phrase “as a trademark.” It also challenges Fleet Feet’s evidence of

confusion and asserts the affirmative defense of fair use, which if shown would

ultimately defeat any liability.

       The Court, having reviewed the motions, the supporting documents, all matters of

record,3 and the briefing, makes the following findings of fact and conclusions of law for

the purpose of this Order only.




   3
      The Court has not considered Nike’s motion at Doc. 62 as part of its decision on the
pending motion. Nike was given a full opportunity to be heard, both in briefing and at oral
argument, before the Court indicated its decision when it asked for the parties’ views on the
specific language of the injunction. See, e.g., Official Comm. of Unsecured Creditors of Color
Tile, Inc. v. Coopers & Lybrand, LLP, 322 F.3d 147, 167 (2d Cir. 2003) (“Where litigants have
once battled for the court’s decision, they should neither be required, nor without good reason
permitted, to battle for it again.”). The Court omits internal citations, alterations, and quotation
marks throughout this opinion, unless otherwise noted. See United States v. Marshall, 872 F.3d
213, 217 n.6 (4th Cir. 2017).
                                                    3
                                     Findings of Fact

The Parties

   1. Fleet Feet, through franchised, company-owned, and online stores, sells running

      and fitness merchandise, including footwear, apparel, accessories, and general

      fitness products, as well as training programs and related services. Doc. 10 at ¶ 9.

      As part of this business, Fleet Feet and its franchisees organize races, running

      groups, and training events. Doc. 10-3. Its primary focus is running gear, which

      is used by athletes from many sports as part of a fitness regimen. Doc. 47 at ¶ 6.

   2. Fleet Feet has 182 stores, including franchises, nationwide. Doc. 10 at ¶ 8.

   3. Since Sept. 1, 2014, Fleet Feet has spent approximately $1,900,000 on advertising

      and marketing its brand, not including what franchised stores may have spent;

      $800,000 on advertising and marketing by its company-owned locations; and

      $1,350,000 on digital media advertising by its online store. Id. at ¶ 20. The record

      does not reflect how much of that spending was dedicated to or used the “Change

      Everything” mark or the “Running Changes Everything” mark.

   4. From Sept. 1, 2014, to Aug. 31, 2019, Fleet Feet’s franchisees and affiliates

      earned more than $940,000,000 in revenue, resulting in more than $25,000,000 in

      royalties and license fees paid to Fleet Feet. Id. at ¶ 21.

   5. Nike is in the business of designing, developing, marketing, and selling athletic

      footwear, apparel, equipment, accessories, and services. Doc. 15-1 at 2. It is the

      largest seller of athletic footwear and apparel in the world. Id.



                                               4
   6. Nike’s consolidated gross profit in fiscal year 2019 was $17,474,000,000, a 10%

      increase over the previous year, id. at 6, and it spends many millions of dollars on

      “demand creation expense,” id., which the Court infers means the money was

      spent on various forms of advertising

   7. Nike focuses primarily on six product categories: running, Basketball, the Jordan

      Brand, soccer, training, and sportswear/ lifestyle products. Id. at 2. It also makes

      products for children and for other sports. Id. Nike’s product lines include but are

      not limited to Fleet Feet’s specialty.

   8. Fleet Feet sells shoes and other athletic wear made by several different companies,

      including Nike. See Doc. 10-2. Nike sells its products both directly, through

      Nike-owned retail stores and online, and through businesses like Fleet Feet. Doc.

      15-1 at 2–3. Nike’s relationship with Fleet Feet is longstanding. Fleet Feet is thus

      both Nike’s customer and Nike’s competitor.

Fleet Feet’s Trademarks at Issue

   9. Fleet Feet has trademark rights in two phrases, “Change Everything” and

      “Running Changes Everything,” when used in connection with retail sporting

      goods stores, organizing running and walking race training events, or athletic

      shirts. Its rights to “Change Everything” arise from use under the common law,

      see infra at ¶¶ 10–12, and from registration on the Principal Register on October

      13, 2015. See infra at ¶ 14; Doc. 7-1. Its rights to “Running Changes Everything”

      arise from use under the common law. See infra at ¶¶ 18–20.



                                               5
The “Change Everything” Mark

   10. Fleet Feet began using the phrase “Change Everything” (CE) in June 2013 for its

         retail stores and for race and training events and in August 2014 for apparel.4

         Fleet Feet has used it continuously since.5

   11. Fleet Feet uses “Change Everything” in a variety of ways, including on athletic

         shirts given away or sold as part of races or for training events,6 in online and in-

         store advertising,7 on promotional items such as referral cards8 and materials for

         industry conferences,9 and on in-store displays.10 It is generally displayed alone,

         rather than textually in a sentence; for example, the phrase may be centered and

         without other adjacent text on T-shirts, or used as a banner headline on the

         website. See supra notes 6–10. Occasionally, CE is used in a more textual way.

         See, e.g., Doc. 38-13 at 2; Doc. 38-15 at 2.




   4
       Doc. 7 at ¶ 20; Doc. 7-1 (first use for stores and training events June 24, 2013); Doc. 7-2
(first use for apparel Aug. 31, 2014).
   5
     See, e.g., Doc. 10-12 (Fleet Feet website advertising running programs for Dec. 29, 2014,
spring 2016, and fall 2019); Doc. 48-10 at 188 (Fleet Feet website with “Latest News” dated
Aug. 6, 2013), 190 (Fleet Feet website indicating an upcoming informational session in June
2019).
   6
       Doc. 7-3 at 19–20, 23; Doc. 10-9 at 8–12; Doc. 10-29; Doc. 46-1 at 2.
   7
       Doc. 7-3 at 21–24, Doc. 7-11 at 6–10, Doc. 10-12 (online); Doc. 12-3 at 2 (in-store).
   8
       Doc. 10-13.
   9
       Doc. 12-1.
   10
        Doc. 10-9 at 5.


                                                    6
   12. Fleet Feet generally uses an all-caps, non-italicized block font, similar to its

         company name.11 On T-shirts, in stores, online, and in social media, the CE mark

         is typically displayed next to, or on the other side of the T-shirt from, another Fleet

         Feet mark, such as the company name or “flame” symbol.12 Fleet Feet has not

         generally featured stories about individuals in using this mark, but where it has, it

         has generally used photographs rather than video. See, e.g., Doc. 38-15 (“latest

         news” posting on Fleet Feet website of running program participants’ successful

         completion of 5K race, featuring RCE and CE marks). Fleet Feet and its licensees

         do use video advertisements online to promote their training programs; the three

         examples provided13 have some 15,400 views total. Doc. 10 at ¶¶ 40–42.

   13. In August 2014, Fleet Feet applied to the USPTO to register “Change Everything”

         as a trademark for three categories of use, called International Classes: retail

         sporting goods stores (Class 35), organizing running and walking race training

         events (Class 41), and athletic apparel (Class 25). See Doc. 38-23 at 17.14

   14. On October 13, 2015, the USPTO placed the “Change Everything” mark on the

         Principal Register for Classes 35 and 41, retail sporting goods stores and



   11
        See, e.g., Doc. 7-3 at 18 (CE, T-shirt), 21 (CE, training program), 22 (CE, website).
   12
     See, e.g., Doc. 7-11 at 7–10 (CE on advertisement for training program, with company
name), Doc. 10-9 at 3, 9 (CE and RCE on T-shirts, with company name).
   13
      One video displays the CE mark on athletic T-shirts worn by post-race runners, and the
other two display CE and RCE as still shots without surrounding text.
   14
      The original trademark application is not part of the record, but various other documents
confirm the application date.
                                                    7
        organizing running and walking race training events, Doc. 7-1, and on the

        Supplemental Register for Class 25, athletic apparel. Doc. 7-2. The mark

        “consists of standard characters without claim to any particular font, style, size, or

        color.” Docs. 7-1, 7-2.

   15. On Sept. 17, 2019, Fleet Feet applied to register its CE mark for athletic apparel

        (Class 25) on the Principal Register and sought other changes not raised as

        relevant here. Doc. 7-3 at 3–4. In response, the USPTO, inter alia, approved the

        mark for publication on the Principal Register for Class 25, Doc. 48-10 at 5–8, 11,

        which gives notice of and opportunity to object to the potential change to the

        public and which precedes actual registration.15

   16. Nike has filed with the USPTO petitions for cancellation of the CE mark in all

        three classes. Docs. 38-22, 38-23; see Doc. 44-1. Fleet Feet has since asked that

        the Principal Register entry for CE in Class 25 be limited to shirts, rather than all

        apparel. Doc. 48-12.

   17. At the moment, the CE mark is on the Supplemental Register for athletic apparel

        and on the Principal Register for retail sporting goods stores and organizing

        running and walking race training events. See supra ¶ 14.




   15
       Once approved for publication on the Principal Register, the mark must then be published
in the Trademark Official Gazette for 30 days to allow any party who believes it will be damaged
by the mark’s registration to file a notice of opposition with the Trademark Trial and Appeal
Board; if no objection, the mark will be registered. Doc. 48-5 at 4.
                                                 8
The “Running Changes Everything” Mark

  18. In February 2009, Fleet Feet used the phrase “Running Changes Everything”

        (RCE) in a print advertisement, Doc. 7-11 at 2–3, and the following month, in an

        advertisement in the magazine Runner’s World. Doc. 10-6 at 5. Since then, Fleet

        Feet has consistently used RCE across multiple media and in a way that stands out

        to the consumer. See infra at ¶¶ 19–20.

  19. Specifically, Fleet Feet uses “Running Changes Everything” in its print

        advertising16 and materials for industry conferences,17 gift card holders,18 its

        website19 and social media,20 its Fleet Feet-branded T-shirts21 and van,22 its brick-

        and-mortar stores,23 and at training events and races.24 The phrase is typically

        displayed alone, rather than used textually in a sentence. For example, it is used as

        a banner headline superimposed over photographs on the website, centered and




  16
       Doc. 10-6.
  17
       Doc. 10-27.
  18
       Doc. 7-12 at 5–6.
  19
       Doc. 10-7.
  20
       Docs. 10-8, 10-10, 10-14; Doc. 48-10 at 104.
  21
       Doc. 10-9; Doc. 7-9 at 2–4; Doc. 48-10 at 104.
  22
       Doc. 10-11.
  23
       Doc. 7-8.
  24
       Doc. 10-11 at 3.


                                                  9
         without other adjacent text on T-shirts, and on a large sign over a store display.

         See supra notes 16–24. Occasionally, RCE is used in a more textual way. See,

         e.g., Doc. 38-10 at 3, Doc. 38-11 at 2, Doc. 38-12 at 2.

   20. As with the “Change Everything” mark, see supra at ¶ 12, Fleet Feet generally

         uses an all-caps, non-italicized block font, similar to its company name, for the

         “Running Changes Everything” mark,25 though it also uses an all-caps handwriting

         font on some T-shirt designs and its website.26 On T-shirts, in stores, online, and

         in social media, the RCE mark is typically displayed next to (or on the other side

         of the T-shirt from) another Fleet Feet mark, such as the company name or

         “flame” symbol.27 As noted supra at ¶ 12, Fleet Feet has not often featured stories

         about individuals in using these marks, but where it has, it has generally used

         photographs rather than video.

   21. Fleet Feet has offered no evidence that it uses either mark on its product labels or

         hangtags, and the Court infers and finds that it does not.

   22. On July 10, 2019, Fleet Feet applied to register its trademark for “Running

         Changes Everything” on the Principal Register for Class 35 (retail sporting

         goods); the claimed mark “consist(s) of standard characters, without claim to any


   25
        See, e.g., Doc. 7-4 at 9 (RCE, T-shirt); Doc. 7-7 (RCE, website); Doc. 7-8 (RCE, store).
   26
        Doc. 7-4 at 10 (Fleet Feet website); Doc. 10-9 at 2–3 (T-shirt); Doc. 46-1 at 3, 6 (T-shirt).
   27
      See, e.g., Doc. 7-11 at 4 (RCE on website, near company name and “flame”), 11–13 (RCE
on twitter post, with company name and “flame”); Doc. 7-12 at 3 (RCE on brochure, with
company name and “flame”); Doc. 10-9 at 3, 9 (CE and RCE on T-shirts, with company name);
Doc. 7-4 at 8 (RCE in store, with company name).


                                                    10
        particular font style, size, or color.” Doc. 7-4 at 5. Fleet Feet asserted that RCE

        had acquired distinctiveness, i.e., secondary meaning,28 based on five or more

        years’ use. Doc. 7-4 at 2–3 (first used Mar. 28, 2012).

   23. On Aug. 8, 2019, Fleet Feet applied to register “Running Changes Everything” on

        the Principal Register for Classes 25 (apparel) and 41 (training events). Doc. 7-5

        at 2–6. As with its July 2019 application, supra ¶ 22, it did not claim a particular

        font style and asserted the phrase had acquired distinctiveness since its first use on

        March 28, 2012. Id.

   24. On July 30, 2019, the USPTO issued a “nonfinal office action” for Fleet Feet’s

        “Running Changes Everything” application for retail sporting goods (Class 35),

        stating that “the mark appears to be inherently distinctive and is eligible for

        registration on the Principal Register without proof of acquired distinctiveness.”

        Doc. 15-2 at 2–3. The USPTO gave Fleet Feet the option to withdraw the claim of

        acquired distinctiveness. Id. According to Fleet Feet’s counsel at oral argument,

        Fleet Feet did so, but the Court did not locate record support for that assertion.




   28
       Section 2(f) of the Lanham Act provides that, unless expressly excluded, “nothing in this
chapter shall prevent the registration of a mark used by the applicant which has become
distinctive of the applicant’s goods in commerce. The [USPTO] Director may accept as prima
facie evidence that the mark has become distinctive, as used on or in connection with the
applicant’s goods in commerce, proof of substantially exclusive and continuous use thereof as a
mark by the applicant in commerce for the five years before the date on which the claim of
distinctiveness is made.” 15 U.S.C. § 1052(f). See discussion infra.
                                                 11
   25. After this notice, Fleet Feet submitted another application for the Principal

      Register for Class 35 for a different use—by and for franchisees—without

      claiming acquired distinctiveness. Doc. 7-6 at 3–4; Doc. 48-5 at 6–7.

   26. On Oct. 23, 2019, the USPTO approved Fleet Feet’s RCE mark for publication on

      the Principal Register for Classes 25, 35, and 41. Docs. 48-6, 48-7, 48-8. As

      noted supra at ¶ 15, publication gives notice to the public, and approval for

      publication does not constitute registration.

Nike’s Use of “Sport Changes Everything”

   27. In May 2019, Nike began to design an advertising campaign around the phrase

      “Sport Changes Everything.” Doc. 37 at ¶ 8.

   28. None of the people on the Nike creative team who developed the “Sport Changes

      Everything” campaign worked with Fleet Feet or were familiar with Fleet Feet’s

      “Change Everything” and “Running Changes Everything” marks. Doc. 35 at ¶¶

      3–4; Doc. 37 at ¶¶ 3–4. But numerous Nike employees in its running sales group

      were familiar with and knew about Fleet Feet’s use of CE and RCE as marks. See,

      e.g., Doc. 36 at ¶ 9; Doc. 7 at ¶¶ 40–42; Doc. 7-13; Doc. 22 at ¶ 41; Doc. 10 at ¶

      32; Doc. 10-17. Nike has presented no evidence as to whether it did or did not do

      a trademark search before beginning to use the SCE phrase. From this silence and

      Nike’s level of business sophistication generally and as to trademarks




                                              12
        specifically,29 the Court infers and finds for purposes of this motion that Nike did

        do such a search and was aware of Fleet Feet’s “Change Everything” mark.

   29. The “Sport Changes Everything” campaign is directed towards multiple sports.30

        Usually the SCE phrase is accompanied by a Nike trademark, such as the Nike

        “swoosh” or the Nike name,31 but not always.32 Nike sometimes uses the SCE

        phrase in a discrete way similar to its mark “Just Do It.”33




   29
       The Court takes judicial notice that Nike has been involved in many lawsuits over
trademarks, both in efforts to enforce its own rights and as a defendant. See, e.g., Nike, Inc. v.
Just Did It Enters., 6 F.3d 1225 (7th Cir. 1993); Bauer Bros., LLC v. Nike, Inc., 159 F. Supp. 3d
1202 (S.D. Cal. 2016); Fuel Clothing Co. v. Nike, Inc., 7 F. Supp. 3d 594 (D.S.C. 2014); Nike
Inc. v. Variety Wholesalers, Inc., 274 F. Supp. 2d 1352 (S.D. Ga. 2003), aff’d, 107 F. App’x 183
(11th Cir. 2004).
   30
     See, e.g., Doc. 10-21 at 2 (Chantel Navarro, boxing), 4 (Nayeli Rivera, soccer), 7 (NY vs.
NY Womens [sic] Tournament, basketball), 11 (Madison’s letter to Serena Williams, tennis), 12
(Lane Tech Football).
   31
      See Doc. 7-16 at 2 (Chicago mural with “swoosh”); Doc. 7-21 at 4, Doc. 7-22 at 2–3 (in-
store display with “swoosh”); Doc. 10-21 at 2 (Nike videos with Nike name and “swoosh”); Doc.
10-24 (pop-up races with Nike name and “swoosh”).
   32
      See, e.g., Doc. 7-22 at 2 (two in-store installations, one with “swoosh” and one without);
Doc. 46 at ¶ 13, Doc. 46-7 (Instagram post from Nike workout party, with photo in front of SCE
display lacking a visible Nike mark).
   33
      Compare Doc. 46-5 at 6–7 (“Just Do It” as Nike twitter profile header image) with Doc.
46-5 at 11 (SCE as same); compare Doc. 46-5 at 2–3 (large “Just Do It” billboards in Los
Angeles) with Doc. 46-5 at 8–9 (large SCE billboards in Chicago and New York).



                                                  13
   30. The SCE campaign involves placement of the phrase in advertisements online34

         and on television,35 in social media posts (including as hashtags),36 in videos

         posted on YouTube and other websites,37 on billboards,38 in stores,39 and at large40

         and small-scale41 sporting events. Doc. 35 at ¶¶ 9–11, 13. Many of these uses

         include endorsements by accomplished athletes. See, e.g., Doc. 10-25.

   31. The “Sport Changes Everything” campaign began in July 2019. Doc. 35 at ¶ 6.

         Nike intends to use it through the holiday season, id., and the campaign will

         culminate at the Super Bowl in early February next year. Doc. 31 at ¶ 6; Doc. 32

         at ¶ 5. Nike has already spent over $16,000,000 on the SCE campaign. Doc. 31 at

         ¶ 16.

   32. The SCE campaign began with televised commercials during the July 9, 2019,

         Major League Baseball All-Star Game and the July 2019 ESPY Awards, and with

         videos posted on YouTube. Doc. 35 at ¶ 6, Doc. 37-1 at 4 (ESPY Awards); Doc.


   34
        Docs. 10-19, 10-23.
   35
        Doc. 7 at ¶ 44; Doc. 7-15.
   36
     Docs. 10-25, 35-2, 46-9 (social media by Nike-sponsored athletes, including runners, with
RCE and SCE); Doc. 46-5 at 11 (Nike twitter profile header image); Docs. 10-21, 35-1 (hashtag
“#SportChangesEverything” displayed with each of Nike’s videos posted on YouTube).
   37
        Docs. 10-21, 35-1.
   38
        Doc. 7-16; Doc. 37-1 at 8; Doc. 46-5 at 9.
   39
        Doc. 7-22 at 2–3; Docs. 11-1, 11-2, 11-3, 11-4.
   40
        Doc. 7-15 (Major League Baseball All-Star Game commercial).
   41
        Doc. 10-24 (pop-up races); Doc. 35-4 at 5 (“Go Play Day”), 7 (pop-up races).
                                                     14
        7-15 (commercial); Doc. 10-21 (videos). As of Oct. 25, 2019, Nike had posted 31

        videos online as part of this campaign, featuring stories of individual athletes,

        which have been viewed over 18.5 million times. Doc. 46 at ¶¶ 4–5. At least

        three of these videos feature running. Id. at ¶¶ 5–6. In the videos, Nike uses the

        “Sport Changes Everything” phrase in a title and a hashtag viewable on the

        website while the video plays (e.g. “Sport Changes Everything: Justin Gallegos,”

        and #SportChangesEverything) and as a still shot, with no other text on the screen,

        at the end of the video.

   33. Nike displays the phrase “Sport Changes Everything” on various social media

        posts in multiple fonts akin to handwriting. See Doc. 35-2. Its in-store displays

        use one font of all-caps, forward-slanting handwriting, see Docs. 11-1, 11-2, 11-3,

        11-4, similar to some of Fleet Feet’s uses of its RCE mark. See, e.g., Doc. 7-4 at

        10 (Fleet Feet website); Doc. 10-9 at 2–3 (T-shirt); Doc. 46-1 at 3, 6 (T-shirt); see

        also Doc. 10-20. Nike’s manner of displaying SCE in stores, on its website, and

        on apparel is also similar to the way Fleet Feet uses its “Change Everything” and

        “Running Changes Everything” marks.42

   34. Media coverage of the SCE campaign has featured running. See, e.g., Doc. 46-8

        (article noting Nike’s revenue goal and associated new product lines, with


   42
      Compare Doc. 7-21 at 3 (SCE sign above athletic shoe display) with Doc. 7-8 at 3 (RCE
sign above athletic shoe display); compare Doc. 10-24 at 2 (SCE superimposed over a
photograph of women running) with Doc. 7-7 at 2–3 (RCE superimposed over photograph of
women running), Doc. 7-11 at 7–10 (CE superimposed over photograph of people running);
compare Doc. 46-1 at 3 (RCE on T-shirt in upper-case handwriting font) with Doc. 46-6 at 2
(SCE on T-shirt in upper-case handwriting font).
                                                15
      photographs of runners including one holding a Nike shoe with “SCE” written on

      the sole).

   35. Nike does not claim trademark rights in the phrase “Sport Changes Everything.”

      Doc. 35 at ¶¶ 7–8; Doc. 37 at ¶ 7. It is not used on product labels or hangtags.

      Doc. 35 at ¶ 8; Doc. 37 at ¶ 7.

Fleet Feet Learns of Nike’s SCE Campaign

   36. Fleet Feet became aware of the Nike “Sport Changes Everything” campaign

      shortly after it began and contacted Nike on Aug. 7, 2019. Doc. 7-18. After

      Nike’s response, and after Nike’s website briefly used the phrase “Running

      Changes Everything,” Fleet Feet’s lawyers sent a cease-and-desist letter to Nike

      on Aug. 13, 2019. Doc. 10-18. The parties engaged in discussions about the SCE

      campaign. Doc. 36 at ¶ 11; Doc. 53 at ¶ 3.

   37. In response to Fleet Feet’s concerns, Nike made some adjustments and “reworked”

      the SCE campaign for the Chicago and New York City marathons. Doc. 35 at ¶¶

      15–16. While Nike’s witnesses did not explicitly say so, the Court infers that Nike

      removed the phrase “Sport Changes Everything” from its advertising used

      specifically for these two events. Id.; Doc. 37 at ¶¶ 10–13. The record does not

      reflect how much these adjustments cost Nike or how long it took to make these

      adjustments, beyond vague testimony that it took “numerous hours” and

      “significant financial resources,” Doc. 37 at ¶ 12, and was “very expensive.” Doc.

      35 at ¶ 16. Otherwise, Nike continued to use the phrase in a ubiquitous ad



                                             16
        campaign, and it continues to appear in some running-related online

        advertisements, videos, and social media posts.43

Third-Party Use of the Phrases “Change Everything” and “Running Changes
Everything”

   38. Nike commissioned a “trademark research report” by a third party using the search

        terms “changes everything,” “changing everything,” “__ changes,” and

        “everything changes.” See Doc. 38-17. That search, executed on Oct. 4, 2019,

        indicated extensive third-party trademark registrations in other classes including

        these phrases, mostly in combination with other words. Doc. 38-17.44 None of the

        active registrations contain only the words “change everything” in any order.45

        None of the registered marks included the phrase “running changes everything.”

        See generally Doc. 38-17.



   43
      See, e.g., Doc. 10-21 at 2 (Justin Gallegos video), 7 (Arielle Avina video), 8 (Leigh Anne
Sharek video) (all posted in July and early August but still online, last viewed Nov. 13, 2019);
Doc. 7-20 (SCE on Nike website, underneath link to “Nike Running’s Latest”); Doc. 46 at ¶¶ 7–
8, Doc. 46-3 (SCE used on Nike website to promote running events and with running-related
video); Doc. 46-9 (Nike-sponsored athletes Avina and Sharek with Instagram posts featuring
SCE from Aug. 15, Aug. 16, and Sept. 2).
   44
      Registered uses include “play changes everything” (for a retail company’s various types of
board games, Class 28), Doc. 38-17 at 42–45; “Vegas changes everything” (for Las Vegas
tourism, Class 35), id. at 59; “one choice changes everything” (for CVS’s drug-related
educational programs, Class 41), id. at 66; “appreciation changes everything” (for a company’s
educational services about recognition techniques and creation of recognition and incentive
award programs for others, Classes 35 and 41), id. at 90–93; “this changes everything” (by two
different companies, in Class 6 and Class 10), id. at 94–97, and “Invest. Grow. Change
Everything.” (for charitable services and accepting and administering monetary charitable
contributions, Classes 35 and 36), id. at 64–65.
   45
      See Doc. 48 at ¶ 6 (noting the application for “everything changes” is listed as dead); Doc.
38-17 at 24, 27 (“change everything” and “everything changes” were abandoned, and “changing
everything” was cancelled).
                                                  17
39. Many of the report’s registrations are not currently active: of 230 federal search

   hits, 129 were canceled, abandoned, or due to be abandoned. Doc. 48 at ¶¶ 4–7.

   Fourteen of the 103 “alive” registrations are in Class 35 (which designates

   “advertising and business services,” Doc. 38-17 at 8); four of these registrations

   are for retail stores, but none sell athletic goods or services. Doc. 48 at ¶ 10.

   Twenty-six of the “alive” references are for Class 41 (“education and

   entertainment services,” Doc. 38-17 at 8), but none pertain to athletic training or

   racing. Two are in Class 25 (“clothing and footwear,” Doc. 38-17 at 7), but

   neither is in athletic apparel generally or athletic shirts specifically. Doc. 48 at ¶ 8.

40. In addition to the registrations, the phrase “Change Everything” has occasionally

   been used both alone and in combination with other words for advertising other

   athletic products, such as an Adidas “Boost” sneaker in 2014 (“Boost Changes

   Everything,” where Boost was the name of a material used in the shoe), a sports

   cap in 2013 (“First Changes Everything,” where the New Era Cap company

   featured Jackie Robinson as “the quintessential first”), Gatorade in 2018

   (“Everything Changes”), and an ESPN campaign for the 2010 England World Cup

   (“One Game Changes Everything”). Doc. 38 at ¶¶ 2–5. These videos end with or

   include prominently a still shot of the quoted tag line alone and in large, distinct

   print.

41. The phrase “Change Everything” has also been used textually at times in writing

   about athletics and other product areas. Doc. 38 at ¶¶ 19–22. For instance, the

   Beauty Bank Boot Camp website published an article titled “Home Fitness: How

                                            18
        20 Minutes A Day Can Change Everything,” Doc. 38-18; the Drees Performance

        Training website published an article titled “Keystone Habits: Change One Thing,

        Change Everything,” Doc. 38-20; and the Play Like A Girl website published an

        article called “Why Play? Sport and Physical Activity Can Change Everything For

        Girls.” Doc. 38-21.

   42. There is no evidence that anyone uses or has used the phrase “Running Changes

        Everything” as a trademark or to identify goods, and for purposes of this Order the

        Court finds it has not been so used.

                                     Conclusions of Law

        As noted supra, to obtain a preliminary injunction, a party must show that: (1) it

is likely to succeed on the merits, (2) it is likely to suffer irreparable harm if the

injunctive relief is denied, (3) the balance of equities tips in its favor, and (4) injunctive

relief would be in the public interest. A preliminary injunction is an “extraordinary

remedy involving the exercise of very far-reaching power.” Pashby v. Delia, 709 F.3d

307, 319 (4th Cir. 2013). In the appropriate case, preliminary injunctions “protect the

status quo” and “prevent irreparable harm during the pendency of a lawsuit ultimately to

preserve the court’s ability to render a meaningful judgment on the merits.” In re

Microsoft Corp. Antitrust Litig., 333 F.3d 517, 525 (4th Cir. 2003), abrogated on other

grounds by eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388 (2006).

   I.      Likelihood of Success on the Merits

        To succeed on the merits, Fleet Feet must prove trademark infringement, which

requires it to show ownership of a valid, protectable trademark and to show that Nike’s

                                                 19
use of an allegedly infringing mark is likely to cause confusion among consumers. Lone

Star Steakhouse, 43 F.3d at 930. Nike also asserts fair use, which as an affirmative

defense would defeat any liability.

          a. Validity

                  i. Registration status

       The trademark statute provides that registration of a mark upon the Principal

Register is “prima facie evidence of the validity of the registered mark.” 15 U.S.C. §

1057(b). Fleet Feet’s “Change Everything” mark is on the Principal Register for use in

retail sporting goods stores (Class 35) and organizing running and walking race training

events (Class 41), which provides a rebuttable presumption of validity. George & Co.,

LLC v. Imagination Entm’t Ltd., 575 F.3d 383, 391 n.8, 395 (4th Cir. 2009). Absent

some evidence rebutting this presumption, then, the likelihood of success as to the

validity of a trademark registered on the Principal Register is quite strong, especially

given that Fleet Feet uses the “Change Everything” mark as a source identifier. See

MicroStrategy Inc. v. Motorola, Inc., 245 F.3d 335, 341 (4th Cir. 2001).

       Here, Nike has offered very little evidence or argument to undermine the validity

of the “Change Everything” mark. See Doc. 34 at 17–18 (spending one paragraph on

validity issue for both marks). Nike does not contest the fact that Fleet Feet’s mark is on

the Principal Register. Instead, Nike contends that because it has filed petitions for

cancellation, Fleet Feet’s “rights are far from settled.” Id. But the mere fact that Nike

has filed petitions for cancellation does little to undermine the presumptive validity of the



                                               20
CE mark, and Nike cites no cases to the contrary. Nike’s perfunctory arguments and

absence of evidence do not undermine the presumption of validity.

       Since “Change Everything” is not yet on the Principal Register for apparel or

athletic shirts, and “Running Changes Everything” is not on it for any uses, they do not

enjoy the same presumption. But “ownership of a mark is not dependent on registration,

and can also flow from prior use.” Dynamic Aviation Grp. Inc. v. Dynamic Int’l Airways,

LLC, No. 5:15-CV-00058, 2016 WL 1247220, at *16 (W.D. Va. Mar. 24, 2016). The CE

mark for athletic shirts and the RCE mark may still be valid if each “is proven to perform

the job of identification: to identify one source and distinguish it from other sources.”

MicroStrategy Inc., 245 F.3d at 341. A mark identifies its source when it is “used in such

a manner that its nature and function are readily apparent and recognizable without

extended analysis or research,” based on factors including the frequency, consistency,

and duration of use of the mark, and the use of any “constant pattern or design to

highlight” the mark, such as a particular font. Id. at 341–42.

       “Change Everything” for athletic shirts and “Running Changes Everything” for all

applied-for uses are both valid marks: they each stand out as a distinct message signaling

affiliation with the company. The text consistently appears either in all-caps block print

in a font similar to Fleet Feet’s company name, or in an all-caps handwriting font—both

of which are recognizable across multiple repeated uses. Supra at ¶¶ 12, 20. The marks

have been used for several years in a reliable way and in several media associated with

Fleet Feet and its other marks: in stores, on its website and social media, on athletic T-

shirts, and at races and training events. Supra at ¶¶ 10–12, 18–20. In fact, most of Fleet

                                               21
Feet’s examples of CE are photographs of runners in athletic T-shirts, which photographs

it also uses on its website, social media, or in-store displays. See supra notes 6–10.

       At oral argument, Nike contended that RCE and CE are not valid trademarks

because Fleet Feet does not use them as such in every instance. While Fleet Feet

sometimes uses the marks in a textual way, rather than standing out as a signifier of

origin, supra at ¶¶ 11, 19, Nike has cited no authority in its brief for the proposition that a

few textual uses would defeat a far greater number of trademark uses. The authority Nike

cited at oral argument, the MicroStrategy case, actually supports Fleet Feet’s use of RCE

and CE as marks; the plaintiff in that case only made “limited, sporadic, and inconsistent

use” of the claimed mark, 245 F.3d at 341–43, while Fleet Feet has used the marks at

issue here consistently over a period of years.

                  ii. Distinctiveness

       In order to be a valid trademark, the mark must be distinctive. Marks are often

classified in categories of generally increasing distinctiveness, from generic, to

descriptive, to suggestive, to arbitrary or fanciful. Two Pesos, Inc. v. Taco Cabana, Inc.,

505 U.S. 763, 768 (1992); George & Co., 575 F.3d at 393–94. On one end, generic

marks cannot be trademarked, George & Co., 575 F.3d at 394, and on the other,

suggestive, arbitrary or fanciful marks are inherently distinctive and entitled to

protection. Two Pesos, Inc., 505 U.S. at 768. Descriptive marks, in the middle, may be

trademarked only if they have acquired distinctiveness, which is called “secondary

meaning.” Id. at 769; see 15 U.S.C. § 1052(f) (authorizing trademark registration upon

“evidence that the mark has become distinctive”). As suggestive and arbitrary marks are

                                                  22
inherently distinctive, they do not require proof of such secondary meaning. See George

& Co., 575 F.3d at 394.

       Fleet Feet maintains that “Change Everything” is arbitrary and “Running Changes

Everything” is suggestive. Doc. 9 at 18–19. Nike asserts that CE and RCE are not valid

marks because they are descriptive, rather than distinctive, and they lack secondary

meaning. Doc. 34 at 17–18.

       As is relevant here, “[d]escriptive marks define a particular characteristic of the

product in a way that does not require any exercise of the imagination.” George & Co.,

575 F.3d at 394. In contrast, suggestive marks do require imagination to associate the

mark with the product, and arbitrary marks “typically involve common words that have

no connection with the actual product.” Id. If the mark imparts information directly,

such as “After Tan post-tanning lotion,” or “5 Minute Glue,” it is descriptive. Id. If it

stands for an idea that requires some operation of the imagination to connect it with the

goods, however, such as “Coppertone” or “Orange Crush,” it is suggestive. Sara Lee

Corp. v. Kayser-Roth Corp., 81 F.3d 455, 464 (4th Cir. 1996). If the mark does not

suggest or describe any quality, ingredient, or characteristic of the goods it serves, such

as “Tea Rose® flour, Camel® cigarettes, and Apple® computers,” the mark is arbitrary.

Id.

       The “Change Everything” mark is suggestive. Neither the word “change” or the

phrase “change everything” directly impart information in a descriptive way about any

quality, ingredient, or characteristic of Fleet Feet’s goods and services; rather, it is a

“more nuanced” phrase. Dynamic Aviation, 2016 WL 1247220, at *19. The word

                                                23
“change” implies substituting or replacing one thing with something else, or altering

something, and change can be good, bad, or neutral, depending on context. When used in

conjunction with the word “everything” and as applied to retail sporting goods stores, T-

shirts, and organizing running and walking race training events, the phrase has a positive

meaning, a meaning that it does not necessarily impart when used in everyday language

or without association with Fleet Feet’s goods and services. As used, it suggests that

Fleet Feet’s services or purchase of their products will result in positive “change” of

“everything,” but it does not describe how or why that will happen or directly link in any

descriptive way the goods and services to the way that “everything” will “change.”

       Certainly, races, training, and sports can be associated with self-improvement and

with positive change. This intuitive link between the phrase and Fleet Feet’s goods and

services allows a connection between the ideas of positive change and self-improvement,

on the one hand, and goods and services related to racing, training, and sports on the

other. The mark is thus not arbitrary. But that connection is not descriptive, and it does

“require[] some operation of the imagination” to connect this mark to Fleet Feet’s

running-related goods and services. Dynamic Aviation, 2016 WL 1247220, at *18.

       For similar reasons, the mark “Running Changes Everything” is suggestive, not

descriptive or arbitrary. The inclusion of the word “running” draws a somewhat

straighter line between the mark and the goods and services involved, and it is more

apparent how such change will occur and that it will be positive, so the mark is

marginally less suggestive than “Change Everything.” Even so, “Running Changes

Everything” does not directly describe any information about, or quality or characteristic

                                               24
of, Fleet Feet’s goods and services. The mark is much less like “After Tan post-tanning

lotion,” or “5 Minute Glue,” marks the Fourth Circuit has characterized as descriptive,

George & Co., 575 F.3d at 394, and much more like “Coppertone” or “Orange Crush,”

which it has characterized as suggestive. Sara Lee, 81 F.3d at 464. “Running Changes

Everything” merely suggests that the products and services sold by Fleet Feet will make

the runner’s life better in an overall, non-specific way, and does not describe the qualities

of the goods and services themselves.

        Nike contended at oral argument that by seeking to register its “Running Changes

Everything” mark on the Principal Register with a claim of acquired distinctiveness, see

supra at ¶¶ 22–23, Fleet Feet has conceded the RCE mark is not inherently distinctive.

However, it cites no authority for the proposition that Fleet Feet cannot claim a higher

degree of distinctiveness than it asserted in its application. The cases Nike cited arise in

the context of applications to be registered on the Supplemental Register, not applications

for the Principal Register, and in any event those cases merely say that such applications

are admissions, not that Fleet Feet is bound by the admission.46 The Court does tend to

agree with Nike that Fleet Feet’s statement in the § 2(f) application is evidence that

undermines Fleet Feet’s current contention that the RCE mark is suggestive. But on the




   46
      See Weems Indus., Inc. v. Plews, Inc., No. 16-CV-109-LRR, 2017 WL 1364599, at *5
(N.D. Iowa Apr. 13, 2017); Radio Channel Networks, Inc. v. Broadcast.com, Inc., No. 98 CIV.
4799(RPP), 1999 WL 124455, at *3 (S.D.N.Y. Mar. 8, 1999). The statute itself says that
“[r]egistration of a mark on the supplemental register shall not constitute an admission that the
mark has not acquired distinctiveness.” 15 U.S.C. § 1095.



                                                  25
other hand, the USPTO did not seem to agree,47 and while the Court has not given this

much weight—given that it appears to be tentative, and the Court is not sure what

evidence the USPTO had when it made this finding—it does support the other evidence

of record, detailed supra, that the RCE mark is suggestive. Evaluating the evidence as a

whole, the Court concludes that Fleet Feet is likely to succeed on its claim that the

“Running Changes Everything” mark is suggestive.

        The “Change Everything” and “Running Changes Everything” marks are both

valid, suggestive trademarks owned by Fleet Feet. Because the marks are suggestive,

Fleet Feet need not show secondary meaning. Accordingly, Fleet Feet has demonstrated

a likelihood of success on the merits as to the validity of both the CE and the RCE marks.

           b. Likelihood of Confusion

        Fleet Feet must also show that it is likely to succeed on the element of a likelihood

of confusion. Lone Star Steakhouse, 43 F.3d at 933. Fleet Feet may satisfy this element

with evidence of either forward or reverse confusion. Forward confusion occurs “when

the junior user attempts to trade on the senior user’s goodwill and reputation,” such that

consumers mistakenly believe that the junior user’s goods or services are “from the same

source as or are connected with the senior user’s goods or services.” Fuel, 7 F. Supp. 3d

at 610. In contrast, “reverse confusion occurs when the junior user’s advertising and

promotion so swamps the senior user’s reputation in the market that customers are likely


   47
      As best the Court can tell, the USPTO did not require evidence of secondary meaning
(“acquired distinctiveness” under § 2(f)) before publishing them for objection. This indicates the
examiner found the marks for these applications were at least suggestive rather than descriptive.


                                                 26
to be confused into thinking that the senior user’s goods are those of the junior user: the

reverse of traditional confusion.” 4 McCarthy § 23:10.48 In a “classic case” of reverse

confusion, a plaintiff “should have little difficulty in establishing likelihood of

confusion.” MicroStrategy Inc., 245 F.3d at 346–47 (Niemeyer, J., dissenting).

        The factors used for the confusion inquiry in the Fourth Circuit are well

established: (1) the strength or distinctiveness of the mark; (2) the similarity of the two

marks to consumers; (3) the similarity of the goods or services the marks identify; (4) the

similarity of the facilities the two parties use in their businesses; (5) the similarity of the

advertising used by the two parties; (6) the defendant’s intent; (7) actual confusion; (8)

the quality of the defendant’s product; and (9) the sophistication of the consuming

public.49 Rosetta Stone Ltd. v. Google, Inc., 676 F.3d 144, 153 (4th Cir. 2012). Not all of

these factors are of equal importance, “nor are they always relevant in any given case.”

Anheuser-Busch, Inc. v. L & L Wings, Inc., 962 F.2d 316, 320 (4th Cir. 1992). The

likelihood of confusion between marks is “an inherently factual issue that depends on the

unique facts and circumstances of each case.” Id. at 318.



   48
       See also A & H Sportswear, Inc. v. Victoria’s Secret Stores, Inc., 237 F.3d 198, 228 (3d
Cir. 2000); Ameritech, Inc. v. Am. Info. Techs. Corp., 811 F.2d 960, 964 (6th Cir. 1987) (In a
reverse confusion trademark case, “[t]he public comes to assume the senior user’s products are
really the junior user’s or that the former has become somehow connected to the latter,” and that
in this way, “the senior user loses the value of the trademark—its product identity, corporate
identity, control over its goodwill and reputation, and ability to move into new markets.”); JFJ
Toys, Inc. v. Sears Holdings Corp., 237 F. Supp. 3d 311, 337 n.11 (D. Md. 2017) (noting
“[n]umerous lower courts . . . have considered evidence of reverse confusion within the
‘likelihood of confusion’ analysis” and collecting district court cases within the Fourth Circuit).
   49
     Sophistication is only a factor where the relevant market is not the public at large, George
& Co., 575 F.3d at 400, as it is here.
                                                  27
       Forward and reverse confusion are factually distinct ways to evaluate the

likelihood of confusion. As Fleet Feet contends both exist in this case, the Court will

consider them together, clarifying differences between the two as needed. See Teal Bay

Alliances, LLC v. Southbound One, Inc., No. MJG–13–2180, 2015 WL 401251, at *16

(D. Md. Jan. 26, 2015) (noting factors to evaluate forward and reverse confusion “are

largely the same”); Coryn Grp. II, LLC v. O.C. Seacrets, Inc., 868 F. Supp. 2d 468, 484–

89 (D. Md. 2012) (evaluating reverse confusion claim using same factors as in forward

confusion claim); see also A & H, 237 F.3d at 229.

                  i. Strength or distinctiveness of the mark

       While Fleet Feet is likely to be successful in showing its marks are distinctive, see

discussion supra, the marks are not very strong. See discussion infra. While this lowers

the likelihood of success on forward confusion, it conversely strengthens a finding of

reverse confusion, as it increases the risk Nike’s advertising will overcome Fleet Feet’s

marks. See A & H, 237 F.3d at 231.

       “The strength of a mark is the degree to which a consumer in the relevant

population, upon encountering the mark, would associate the mark with a unique source.”

CareFirst of Md., Inc. v. First Care, P.C., 434 F.3d 263, 269 (4th Cir. 2006). A mark’s

strength “is evaluated in terms of its conceptual strength and commercial strength.” Id.

                         1. Conceptual strength

       The conceptual strength inquiry “focuses on the linguistic or graphical peculiarity

of the mark, considered in relation to the product, service, or collective organization to

which the mark attaches.” Id. Conceptual strength requires analysis both of whether a

                                               28
mark is distinctive and how it has been used by third parties. Id. at 269–70. The

distinctiveness of the CE and RCE marks is analyzed supra at 23–25. Neither mark is

fanciful or arbitrary, but both marks are suggestive and thus are distinctive.

       Even if the mark is distinctive, however, “[t]he frequency of prior use of a mark’s

text in other marks, particularly in the same field of merchandise or service, illustrates the

mark’s lack of conceptual strength.” CareFirst, 434 F.3d at 270; see also A & H, 237

F.3d at 223 (use of a term within the relevant field is “more probative,” but “the extensive

use of the term in other markets may also have a weakening effect on the strength of the

mark”); Fuel, 7 F. Supp. 3d at 611–12 (of 1,000 federal trademark registrations with the

word “fuel,” at least fifteen were in the same international class, and several others were

for items in the same field of action sports, which “weakens the distinctiveness of Fuel’s

asserted mark”). Both third-party registrations and unregistered uses are relevant to

considering conceptual strength, as they indicate how common the relevant terms are in

the marketplace. See Petro Stopping Ctrs., L.P. v. James River Petroleum, Inc., 130 F.3d

88, 93–94 (4th Cir. 1997); Sterling Acceptance Corp. v. Tommark, Inc., 227 F. Supp. 2d

454, 462 (D. Md. 2002).

       Nike provides a list of registered marks that include “change everything” and

related phrases, Doc. 38-17, though fewer than half of those are actively used. Supra at ¶

39. In addition, none are for retail fitness stores, athletic clothing, or race training, which

are the areas and ways that Fleet Feet uses its marks. Supra at ¶¶ 10–11, 18–19, 39.

There were no other registrations of “running changes everything,” supra at ¶ 38, though



                                                29
many of the registered marks shared the format of “[ ] changes everything.” See supra

note 44.

       Nike also submits examples of several unregistered uses of “change everything” in

the athletic field, such as a 2014 Adidas Boost sneaker commercial with “Boost Changes

Everything,” a 2013 sports cap commercial featuring Jackie Robinson with “First

Changes Everything,” and a 2018 Gatorade commercial with “Everything Changes.” See

supra at ¶ 40. These videos end with or include prominently a still shot of the quoted tag

line in large, distinct print, without surrounding text. Id. In addition, fitness-related

websites have used the phrase “change everything” textually to describe their services or

what they hope consumers will gain from them, such as how a 20-minute daily workout

can change everything, how “keystone habits” can change everything in physical

training, and how “sport and physical activity can change everything for girls.” See

supra at ¶ 41. The idea of “change everything” has appeared broadly in athletic

advertising for some time.

       Given the extensive third-party registrations and use of similar phrases in other

classes, the “Change Everything” mark, while distinctive, is relatively weak. See, e.g.,

Sterling, 227 F. Supp. 2d at 462 (plaintiff’s mark was weak since the word “Sterling” is

used by “a large number of businesses which provide financial services, including many

that [like the plaintiff] arrange for boat loans,” and there were 18 USPTO registrations in

the financial services class and over 350 registrations in other classes including the

word). Despite the many marks with a similar format, there are no other uses of



                                                30
“Running Changes Everything,” supra at ¶ 42, so it has slightly greater conceptual

strength than “Change Everything.”

       Overall, the “Change Everything” mark is less likely to be associated with running

or fitness, which increases its conceptual strength, yet its general nature also means it is

used more often in other fields. The “Running Changes Everything” mark is somewhat

less suggestive, as it has a closer connection with Fleet Feet’s goods and services, but it

gains conceptual strength because the phrase itself has not been registered with the

USPTO by any other entities, nor is there any evidence of use by other entities. In sum,

while neither mark has great conceptual strength, RCE is stronger than CE, and both are

protectable without evidence of secondary meaning.

                         2. Commercial strength

       “The commercial-strength inquiry . . . looks at the marketplace and asks if in fact a

substantial number of present or prospective customers understand the designation when

used in connection with a business to refer to a particular person or business enterprise.”

CareFirst, 434 F.3d at 269.

       This analysis differs as between forward and reverse confusion. In general, “a

consumer first encountering a mark with one set of goods is likely to continue to

associate the mark with those goods, which makes advertising crucial: if one

manufacturer “expends tremendous sums in advertising while the other does not,

consumers will be more likely to encounter the heavily advertised mark first.” A & H,

237 F.3d at 230; Teal Bay Alliances, 2015 WL 401251, at *16. If Fleet Feet as the senior

user spends more on advertising, then forward confusion is more likely; if Nike as the

                                               31
junior user spends more, however, then reverse confusion is more likely. Indeed, “the

relatively large advertising and promotion of the junior user is the hallmark of a reverse

confusion case.” A & H, 237 F.3d at 231 (quoting 4 McCarthy § 23:10).

       In evaluating commercial strength, courts look to six factors: “(1) the plaintiff’s

advertising expenditures; (2) consumer studies linking the mark to a source; (3) the

plaintiff’s record of sales success; (4) unsolicited media coverage of the plaintiff’s

business; (5) attempts to plagiarize the mark; and (6) the length and exclusivity of the

plaintiff’s use of the mark.” Dynamic Aviation, 2016 WL 1247220, at *20 (quoting

George & Co., 575 F.3d at 395).

       Nike is a far larger company, it has greater resources available for advertising

campaigns like this, and it is spending a substantial sum of money on the SCE campaign:

$16,000,000 so far. See supra at ¶¶ 3–6, 31. The “Sport Changes Everything” campaign

debuted in July during nationally televised sporting events; it has continued with dozens

of online videos, social media posts by prominent Nike-sponsored athletes, large public

billboards, and unspecified additional content that must be significant in scope for Nike

to assert a great burden to change it; and Nike intends to use the advertising campaign in

some way related to the Super Bowl. Supra at ¶¶ 30–33; see also Doc. 35 at ¶ 17. While

Fleet Feet’s advertising expenditures are substantial, they total just a few million dollars

over the last five years, supra at ¶ 3, and are only a fraction of the amount Nike is

spending on this campaign alone. And there is nothing to indicate Fleet Feet intends or is

able to advertise on television during major sporting events or at large running events like

famous marathons. Nike is the junior user, but it is well on its way to becoming the more

                                               32
dominant user, allowing it to overcome Fleet Feet’s public association with the “Change

Everything” and “Running Changes Everything” marks. See Teal Bay Alliances, 2015

WL 401251, at *16 (“The commercial strength of the junior user’s mark is what is more

likely to lead to reverse confusion, because it is likely that the consumer’s first

experience with the mark was with the junior user.”). Moreover, there is evidence of

media coverage of SCE, supra at ¶ 34—which Fleet Feet contends is unsolicited press

coverage, Doc. 46 at ¶ 14—and no evidence of unsolicited coverage of Fleet Feet’s

“Change Everything” and “Running Changes Everything” marks. Nike’s greater

commercial strength supports a strong likelihood of reverse confusion and decreases the

risk of forward confusion.

       As to the remaining factors, Fleet Feet does not show the requisite commercial

strength for a likelihood of success on the merits as to forward confusion. It has offered

no evidence that a consumer will see Nike’s products and believe them to be Fleet Feet’s.

The CE and RCE marks do not typically stand alone without Fleet Feet’s name or other

marks alongside them (or, in the case of T-shirts, on the other side), supra at ¶¶ 18, 20,

which weakens their independent commercial strength. See CareFirst, 434 F.3d at 270.

Fleet Feet’s advertising and revenue numbers do not indicate how much of its spending

was dedicated to these marks nor what its market share may be, see supra at ¶¶ 3–4, and

it is Fleet Feet’s burden to provide such context to evaluate commercial strength. See

Fuel, 7 F. Supp. 3d at 613–14. Fleet Feet provides no evidence of consumer studies or

attempts to plagiarize the mark. Fleet Feet’s use of these marks for several years, supra

at ¶¶ 10, 18, weighs in its favor, but there is also extensive evidence of CE-related third-

                                                33
party registrations in other fields and some evidence of third-party unregistered uses in

athletics. See supra at ¶¶ 38–41. Overall, Fleet Feet’s evidence of commercial strength

for CE and RCE is too thin to support a finding of forward confusion—but it strongly

supports a finding of reverse confusion.

       In sum, Fleet Feet’s “Change Everything” and “Running Changes Everything”

marks are distinctive and protectable, and Nike’s branding, pervasive presence, and

extensive advertising of its infringing mark gives rise to a substantial risk that consumers

will associate Fleet Feet’s CE and RCE marks with Nike instead of with Fleet Feet. This

factor tips in favor of Fleet Feet on a likelihood of reverse confusion.

                 ii. Similarity of the two marks to consumers

       The more similar two marks are, the greater the likelihood of confusion. Dynamic

Aviation, 2016 WL 1247220, at *20. In assessing similarity, courts “focus on the

dominant portions” of the parties’ marks: “whether there exists a similarity in sight,

sound, and meaning which would result in confusion.” George & Co., 575 F.3d at 396.

In addition, “we must examine the allegedly infringing use in the context in which it is

seen by the ordinary consumer.” CareFirst, 434 F.3d at 271. This context includes the

presence of other brand marks, such as Fleet Feet’s name and the “flame,” or Nike’s

name and the “swoosh.” While not a bright-line rule, the likelihood of forward confusion

may decrease if the allegedly infringed mark is paired with a house mark that is easily

associated with the relevant user. See id.; Rebel Debutante, 799 F. Supp. 2d at 572, 573

n.7; see also A & H, 237 F.3d at 218–19. However, such a pairing is likely to increase

the risk of reverse confusion, as the junior user’s brand will thus be associated with the

                                               34
senior user’s mark. See A & H, 237 F.3d at 229–30; JFJ Toys, Inc., 237 F. Supp. 3d at

337.

       The “Sport Changes Everything” mark is quite similar to the “Change Everything”

and “Running Changes Everything” marks. Both companies use these marks as stand-

alone phrases ornamenting store displays, both in and outside of stores, and on banners,

T-shirts, and billboards. See supra at ¶¶ 11, 19, 30. The fonts are not exactly the same:

Nike’s font varies in different contexts and includes but is not limited to Fleet Feet’s two

styles. Supra at ¶¶ 12, 20, 33. But these “graphic dissimilarities” do not “overcome the

identical use” of two words across the three marks at issue, Dynamic Aviation, 2016 WL

1247220, at *20, particularly since the two companies display their marks in similar ways

in stores, in videos, and in other contexts. See supra at ¶ 33 & note 42. And Fleet Feet’s

CE registration and RCE applications are based on the words, not limited to a particular

visual presentation. Supra at ¶¶ 14, 22, 23. Cf. Kelly-Brown v. Winfrey, 95 F. Supp. 3d

350, 358 (S.D.N.Y. 2015) (Plaintiff registered a “special form” mark consisting of a

particular color and script of lettering, with a disclaimer: “No claim is made to the

exclusive right to use own your power apart from the mark as shown.”).

       In addition, the “Sport Changes Everything” mark is commonly paired with the

Nike name or “swoosh.” See supra at ¶ 29. This pairing decreases the risk of forward

confusion, as consumers will know that “Sport Changes Everything” belongs to Nike

rather than Fleet Feet, but it increases the likelihood of reverse confusion as consumers

are likely to associate Fleet Feet’s similar marks with Nike instead of with Fleet Feet.

While Fleet Feet’s core marks usually accompany the “Change Everything” and

                                               35
“Running Changes Everything” marks, supra at ¶¶ 12, 20, consumers who are familiar

with Fleet Feet’s marks and who are now exposed to Nike’s extensive SCE campaign

may yet think that Nike has bought Fleet Feet or otherwise be confused as to the

relationship between the two companies. The frequent placement of Nike’s marks next to

“Sport Changes Everything” thus increases the risk of reverse confusion. This factor

weighs decidedly in favor of Fleet Feet, particularly for reverse confusion.

                 iii. Similarity of the goods or services the marks identify

       Both Nike and Fleet Feet sell athletic apparel and sponsor sporting events. Supra

at ¶¶ 1–2, 5, 7. While the scale of the two companies is different, and Nike sells a wider

variety of sporting goods than does Fleet Feet, supra at ¶ 7, the overlap is sufficient that a

consumer may “attribute the products and services to a single source.” Dynamic

Aviation, 2016 WL 1247220, at *20 (quoting Renaissance Greeting Cards, Inc. v. Dollar

Tree Stores, Inc., 227 F. App’x 239, 244 (4th Cir. 2007)). Indeed, Fleet Feet sells dozens

of Nike’s goods in its stores, alongside its own T-shirts and the goods of several other

vendors. Supra at ¶ 8. This factor favors Fleet Feet.

                 iv. Similarity of the facilities the two parties use in their businesses

       This factor “seeks to determine if confusion is likely based on how and to whom

the respective goods of the parties are sold.” Fuel, 7 F. Supp. 3d at 618. Nike and Fleet

Feet use overlapping methods to distribute their goods: both sell on their own online

stores and in retail stores, to a similar customer base. The fact that Fleet Feet sells Nike

products in its own stores—that it is a customer as well as a competitor of Nike, supra at

¶ 8—markedly increases the risk of confusion here.

                                               36
        Nike contends this factor weighs in its favor because “Sport Changes Everything”

does not appear on Nike product labels sold in Fleet Feet stores, nor has Nike run the

SCE campaign in Fleet Feet stores. Doc. 34 at 24–25. But its cited authorities do not

arise in the situation that exists here, where a customer will commonly find Nike products

in Fleet Feet’s stores.50 Supra at ¶ 8. Given the extensive online and other out-of-store

advertising as part of the “Sport Changes Everything” campaign, see supra at ¶¶ 30–33,

consumers may reasonably carry those ideas with them into a Fleet Feet store—where,

upon seeing “Change Everything” and “Running Changes Everything” marks, they may

assume that, or wonder if, Nike owns or controls Fleet Feet. This factor favors Fleet

Feet.

                   v. Similarity of the advertising used by the two parties

        To compare advertising, courts examine “the media used, the geographic areas in

which advertising occurs, the appearance of the advertisements, and the content of the

advertisements.” CareFirst, 434 F.3d at 273. Here, both Fleet Feet and Nike have a

national retail presence. Supra at ¶¶ 2, 5. Both companies advertise nationally through

social media and online advertising, and both use in-store displays for their respective

marks. Supra at ¶¶ 11, 19, 30. Nike’s television advertising for SCE’s July debut

reached a national audience, and while there is no direct evidence that Nike will advertise

on television during upcoming major sports events, that is a reasonable inference. See


   50
        For instance, in one of the cases cited by Nike, Doc. 34 at 25, the two companies’ products
were both sold at “a Macy’s department store in New York,” but otherwise, there was generally
“little overlap in the individual retail stores selling the brands.” Louis Vuitton Malletier S.A. v.
Haute Diggity Dog, LLC, 507 F.3d 252, 263 (4th Cir. 2007).
                                                  37
supra at ¶ 31. There is no evidence that Fleet Feet advertises on television, and the

record is silent as to any radio or recent print advertising by either. There is thus

complete geographic overlap and substantial media overlap. Given the similarity of

goods sold, Nike’s ongoing use of at least some running-related content to promote SCE,

see supra at ¶ 37, the obvious inclusion of “running” within the term “sport,” and the fact

that many athletes in other sports also run, there is significant overlap between Fleet

Feet’s primary demographic of runners and the broader demographic of athletes targeted

by Nike. Fuel, 7 F. Supp. 3d at 619.

       Here, the marks themselves are sometimes used as advertising, as in Nike’s

billboards and outside-of-store displays, so their similarity as analyzed supra is relevant

to this factor as well. The placement and focus of the advertisements are different: it

does not appear that Fleet Feet often uses online videos or features individual stories, see

supra at ¶¶ 12, 20, in contrast to Nike’s dozens of videos posted on YouTube. Supra at

¶¶ 30, 32. But the in-store displays, particularly of “Running Changes Everything” and

“Sport Changes Everything”, are markedly similar. Supra at ¶ 33 & note 42. Nike cites

no authority to support its contention that the parties’ in-store advertisements running “in

their respective stores” are irrelevant for this factor. Doc. 34 at 25. Finally, online

advertisements commonly pair both parties’ marks with photographs of athletes,

including runners. See supra at ¶ 33 & note 42.

       Given the significant overlap in the media used, the appearance of the

advertisements, and the content of the advertisements, and the complete overlap in the

geographic areas in which advertising occurs, this factor favors Fleet Feet.

                                               38
                 vi. Defendant’s intent

       For reverse confusion, the question of intent is “whether the junior user adopted

the infringing mark knowing, or recklessly disregarding, the senior user’s mark—not

whether the junior user intended to trade on the senior user’s goodwill and reputation.”

Coryn Grp. II, 868 F. Supp. 2d at 487–88. In other words, this factor asks whether the

junior user is “at fault for not adequately respecting the rights of the senior user.” 4

McCarthy § 23:10 (collecting cases). As the companies are longstanding partners and

competitors, many Nike employees were certainly aware of Fleet Feet’s use of the

“Change Everything” and “Running Changes Everything” marks before the “Sport

Changes Everything” campaign started. Supra at ¶ 28. While the record does not reflect

whether Nike did a trademark search in advance of the campaign, the Court infers Nike

likely did so, supra at ¶ 28, and such a search would have turned up the “Change

Everything” mark. Fleet Feet promptly communicated its concerns to Nike upon

discovering the campaign, including a cease-and-desist letter. Supra at ¶ 36. Although

Nike changed the SCE campaign for the Chicago and New York City marathons, Nike

continued the campaign overall and retained some running content. Supra at ¶ 37. This

factor weighs in favor of Fleet Feet on reverse confusion.

       For forward confusion, “[t]he intent of a junior user is relevant only if the junior

user intended to capitalize on the good will associated with the senior user’s mark.”

CareFirst, 434 F.3d at 273. Fleet Feet has not presented any evidence that Nike intended

to capitalize on Fleet Feet’s good will. It points only to Nike’s apparent failure to

conduct a trademark search, but that is insufficient to show such intent, “because

                                               39
knowledge of another’s goods is not the same as an intent to mislead and to cause

consumer confusion.” George & Co., 575 F.3d at 398. As the record does not support

this form of intent, this factor weighs in favor of Nike for forward confusion.

                vii. Actual confusion

       Fleet Feet is not required to demonstrate actual confusion in order to show a

likelihood of confusion. Lone Star Steakhouse, 43 F.3d at 933. But the lack of any

indication of confusion, particularly given the broad reach of Nike’s campaign thus far,

calls its existence into question. While Nike’s campaign began in July, and the complaint

was filed at the end of August, Fleet Feet’s filings in conjunction with the pending

motion include information that is updated through the end of October. See, e.g., Doc. 46

at ¶¶ 4–6 (tallying the number of Nike’s SCE videos posted online and the total number

of views). As there is no evidence of actual confusion occurring during these several

months, this factor weighs in favor of Nike.

               viii. Quality of the defendant’s product

       There is no evidence that Nike’s and Fleet Feet’s goods differ in quality, and

neither party addressed this factor substantively. The Court gives this factor no weight.

                ix. Conclusion as to Likelihood of Confusion

       Weighing the relevant factors, the Court concludes that Fleet Feet has met its

burden to show a likelihood of reverse confusion, but not of forward confusion. As

summarized supra, the evidence is almost non-existent that consumers would connect

Nike’s products with Fleet Feet, rather than with Nike. But the evidence is strong that



                                               40
consumers may come to associate Fleet Feet’s marks, and thus its services and products,

with Nike, not with Fleet Feet.

       Fleet Feet’s distinctive “Change Everything” and “Running Changes Everything”

marks have relatively low commercial strength, Fleet Feet’s substantial advertising

expenditures are a drop in the bucket compared to Nike’s spending, and Nike’s

advertising campaign using the “Sport Changes Everything” phrase is likely to swamp

Fleet Feet’s marks in the market and to cause consumers to link Fleet Feet’s marks with

Nike. The similarity of the marks, the advertising, and the facilities and the intent factors

weigh in favor of Fleet Feet on reverse confusion. While the lack of any evidence of

actual confusion favors Nike, that does not outweigh the other factors. The risk of

reverse confusion is especially strong since the campaign is wide-ranging and ongoing; it

will last, absent an injunction, through the upcoming holiday shopping season and many

major sporting events, exposing many more consumers to Nike’s “Sport Changes

Everything” mark.

          c. Fair use

       Although Fleet Feet has demonstrated a likelihood of reverse confusion, Nike

could “escape liability by establishing the elements of fair use” as an affirmative defense.

Tassel Ridge Winery, LLC v. Woodmill Winery, Inc., No. 5:11–cv–00066–RLV–DSC,

2013 WL 5567505, at *6 n.7 (W.D.N.C. Oct. 9, 2013). Ultimately, Nike must prove that

SCE “(1) was not used as a trademark or to indicate the source of the goods; (2) was used

descriptively, only in order to describe its own goods; and (3) was used in good faith.”

Id. at *10 (citing 15 U.S.C. § 1115(b)(4); KP Permanent Make-Up, Inc. v. Lasting

                                               41
Impression I, Inc., 543 U.S. 111, 118 (2004)). At the preliminary injunction stage, upon

Fleet Feet’s showing of a valid mark and likelihood of confusion, Nike must point to

evidence which undermines Fleet Feet’s ultimate likelihood of success on the merits, and

a conclusory assertion of fair use will not defeat Fleet Feet’s showing.

       The first requirement for the fair use defense is that Nike is not using “Sport

Changes Everything” to “identify the source or origin of its own goods or distinguish its

goods from the goods of its competitors.” Tassel Ridge, 2013 WL 5567505, at *10.

“Possible indicators of trademark use include whether Defendant used the term as a

symbol to attract public attention, or whether Defendant took precautionary measures in

labeling its goods to ensure that the term would not appear to be used or understood as a

trademark.” Id. Here, the size and manner of use of the “Sport Changes Everything”

mark, its similarity in appearance and font to Nike’s core marks, and the attempt to “build

a commercial association” between Nike and SCE would indicate trademark use. Id.

       Nike uses “Sport Changes Everything” as a mark—and, in some contexts, uses it

in a similar manner to its core “Just Do It” mark. Supra at ¶ 29 & note 33. In

advertising, Nike uses the SCE phrase in a prominent way: it stands out visually, as a

reasonable consumer would expect of a brand identifier. See supra at ¶ 33. In addition,

the Nike name, “swoosh” symbol, or both are almost always placed near the SCE words,

supra at ¶ 29, linking the phrase to Nike in context, and Nike has not taken steps to

decrease this tendency. In high-profile placement of the SCE campaign as part of major

televised sporting events and otherwise, Nike has used the phrase in clear association



                                               42
with the Nike brand. Supra at ¶¶ 30–33. While Nike also uses the phrase textually to

some extent, that is not inconsistent with its concomitant use as a trademark.

       Nor does Nike use “Sport Changes Everything” descriptively, as it does not

merely describe the goods Nike is selling. Nike contends SCE describes the campaign

itself, Doc. 34 at 16, but Nike’s internal use of the phrase is not the applicable test:

courts evaluate the descriptive character of a challenged mark in relation to the goods or

services at issue. See Tassel Ridge, 2013 WL 5567505, at *6 n.7, *11 (descriptive

character of mark is evaluated in fair use context in the same way as in the conceptual

strength context); see also 15 U.S.C. § 1115(b)(4) (fair use applies for use “of a term or

device which is descriptive of and used fairly and in good faith only to describe the goods

or services of such party, or their geographic origin”) (emphasis added). As with Fleet

Feet’s marks, it “requires some operation of the imagination” to connect “Sport Changes

Everything” with Nike’s goods, which renders SCE at least suggestive rather than

descriptive. Dynamic Aviation, 2016 WL 1247220, at *18.

       Finally, Nike’s evidence of good faith is not compelling. As noted supra, if Nike

failed to conduct a trademark search in advance of its SCE campaign, that does not itself

constitute bad faith, see Tassel Ridge, 2013 WL 5567505, at *12 (bad faith analyzed for

fair use in same way as for the intent factor in likelihood-of-confusion analysis), and it

does not appear Nike intended to confuse the public by using SCE. See id. But it has not

denied that many of its employees work closely with Fleet Feet and were aware of its

marks, see supra at ¶ 28, which is relevant for reverse confusion. In any event, even if



                                                43
Nike acted in good faith, that is not enough by itself to establish the fair use defense, and

the other elements are not, as discussed supra, supported by the record.

         Nike’s weak evidence in support of the fair use defense does not undermine Fleet

Feet’s likelihood of success on the merits.

   II.      Risk of Irreparable Harm

         In addition to demonstrating a likelihood of success on the merits, Fleet Feet must

“make a clear showing that it is likely to be irreparably harmed absent preliminary

relief.” Real Truth about Obama, Inc. v. Fed. Election Comm’n, 575 F.3d 342, 347 (4th

Cir. 2009), vacated on other grounds, 559 U.S. 1089 (2010), reinstated in relevant part,

607 F.3d 355 (4th Cir. 2010). “When the failure to grant preliminary relief creates the

possibility of permanent loss of customers to a competitor or the loss of goodwill, the

irreparable injury prong is satisfied. Irreparable harm must be ‘actual and imminent’ and

not ‘remote’ or ‘speculative.’” Dynamic Aviation, 2016 WL 1247220, at *27. “Blanket

claims” that the plaintiff will lose goodwill absent an injunction will not suffice, but

“where a plaintiff can demonstrate that it faces commercial harm that cannot be

adequately compensated with monetary damages, that plaintiff carries his burden on this

factor.” Id. at *28.

         An injunction is the standard remedy in a trademark infringement case, see 5

McCarthy § 30:1, as it protects the infringed parties’ right in their trademark and

maintains the status quo. Microsoft, 333 F.3d at 525; Dep’t of Parks & Rec. for

California v. Bazaar Del Mundo Inc., 448 F.3d 1118, 1124 (9th Cir. 2006); Opticians

Ass’n of Am. v. Indep. Opticians of Am., 920 F.2d 187, 196–97 (3d Cir. 1990).

                                                44
        Given Nike’s market power, online and social media presence, and the wide-

ranging placement of the “Sport Changes Everything” campaign in stores, billboards, and

otherwise, Fleet Feet has shown it is likely to be irreparably harmed if Nike is permitted

to continue the campaign through the holiday season and the Super Bowl. The more

consumers see “Sport Changes Everything” before they see Fleet Feet’s similar marks,

the more likely it is they will “come to assume” that Fleet Feet’s products are really

Nike’s or to associate all three marks with Nike. Fuel, 7 F. Supp. 3d at 610 (describing

how reverse confusion causes harm); see also A & H, 237 F.3d at 228. This confusion is

difficult to quantify, and Nike has not suggested any way that Fleet Feet could be made

whole if it ultimately prevails. And given that Nike intends to use “Sport Changes

Everything” only until February 2020, supra at ¶ 31, any permanent injunction would

issue after the campaign has ended and thus would not protect Fleet Feet’s rights. See

Kraft Foods Grp. Brands LLC v. Cracker Barrel Old Country Store, Inc., 735 F.3d 735,

741 (7th Cir. 2013) (noting, in affirming a preliminary injunction, that “irreparable harm

is especially likely in a trademark case because of the difficulty of quantifying the likely

effect on a brand of a nontrivial period of consumer confusion (and the interval between

the filing of a trademark infringement complaint and final judgment is sure not to be

trivial)”). The level of reverse confusion at issue here, the difficulty of quantifying such

harm, and the timing all support a finding in favor of Fleet Feet on this factor.51


   51
      The Fourth Circuit has not yet decided whether the presumption of irreparable harm still
applies in a trademark case after eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388 (2006),
though many district courts in this Circuit continue to apply the presumption. See Turn & Bank


                                                45
       Nike asserts Fleet Feet delayed in seeking a preliminary injunction, noting that

Fleet Feet became aware of Nike’s SCE campaign by at least mid-July, filed suit on

August 30, and filed the pending motion on September 19. Doc. 34 at 13. But it is

reasonable for a litigant to get its ducks in a row before coming to court, and a litigant

should not be punished for giving itself time to investigate and prepare its case, so long as

it does so expeditiously. It also appears the parties were attempting to avoid the need for

litigation for at least some of this time, see supra at ¶ 36, and “the goal of voluntary

resolution of disputes” balances against a finding of undue delay. Rebel Debutante, 799

F. Supp. 2d at 580. While Nike contended at oral argument that Fleet Feet was merely

attempting to perfect its trademarks by filing applications with the USPTO, the Court has

given very little weight to the recent activity at the USPTO. Moreover, this delay is far

shorter than in other cases where courts have not found timing to militate against granting

a preliminary injunction. See Dynamic Aviation, 2016 WL 1247220, at *29 (citing cases

finding irreparable harm with six- and eight-month delays before filing suit). Particularly

given the longstanding business relationship between the parties, it was reasonable to

investigate and to try negotiation before filing suit.

       Nike also asserts Fleet Feet has presented no evidence its revenue has begun to

decline or that its franchisees are leaving due to the SCE campaign. Doc. 34 at 13–14.

But this form of harm takes time to rise to the surface. Moreover, at least one franchisee



Holdings, LLC v. Avco Corp., No. 1:19-CV-503, 2019 WL 4773667, at *11–12 & n.9 (M.D.N.C.
Sept. 30, 2019) (noting the question and citing cases). The Court need not resolve this question
because the facts in this case support an independent finding of irreparable harm. Dynamic
Aviation, 2016 WL 1247220, at *28 n.18.
                                                46
saw the SCE campaign and promptly contacted Fleet Feet, see Doc. 13, indicating

franchisee concern over protecting these marks and whether the franchisee is getting

value for its money.

          In the absence of a preliminary injunction, Fleet Feet’s property rights will be

irreparably harmed.

   III.      Balance of Equities

          The balance of the equities favors Fleet Feet. Absent a preliminary injunction,

Fleet Feet will essentially be without a remedy if it wins the case, given the SCE

campaign’s planned end point. Much of the advertising the Court has seen can be

modified to delete the infringing use and still be used. While Nike asserts it will need to

adjust the SCE campaign significantly if an injunction issues—“hundreds if not

thousands of hours of work and many millions of dollars would be wasted,” Doc. 35 at ¶

17—it provides no specific evidence of how much it would cost going forward to make

such changes. See Doc. 34 at 28.

          Nike also contends it may not be able to replace the campaign at all before the end

of the season, Doc. 35 at ¶ 17, but this conclusory evidence shows only uncertain harm.52

There is no evidence that all of Nike’s advertising uses the SCE mark, and it strains

credulity to think that a company with the size and sophistication of Nike has no other

advertising available to use during the holidays. And this short-term harm to Nike is less



   52
       However, Nike may continue to use SCE to promote and in connection with the Chicago
Elite Classic in Chicago on December 6–7, 2019, in view of the shortness of time and the fact
that it is a local, not national, basketball tournament. See Doc. 61 at 2.
                                                 47
acute than the ongoing and concrete damage Fleet Feet will experience if Nike is

permitted to continue the high-visibility use of the SCE mark during a particularly

commercialized time of year and at the Super Bowl. Fleet Feet risks having its marks

swamped due to the continued public association between Nike and a mark that is so

similar to Fleet Feet’s, as analyzed supra. Finally, Nike had the option to perform a

trademark search in advance—or, if it did one, to respond differently—to ensure its

planned campaign would appropriately respect other companies’ marks and would not be

subject to court action.

   IV.      Public Interest

         “There is a strong public interest in preventing trademark infringement. Indeed,

the purpose of a trademark is to protect the public from confusion about the identity of

the enterprise from which goods and services are purchased.” Rebel Debutante, 799 F.

Supp. 2d at 581. Nike may still share uplifting stories of athletes whose lives and

communities have been improved by their involvement in sports, but they may not do so

in a way that infringes on Fleet Feet’s protectable marks. Contrary to Nike’s argument,

see Doc. 34 at 29, changing the SCE mark does not prevent Nike from engaging in

ongoing charitable campaigns. An injunction against Nike’s ongoing use of the SCE

mark will protect the public from further confusion about the source of Fleet Feet’s

goods.

   V.       Bond

         Rule 65(c) specifies that a “court may issue a preliminary injunction . . . only if the

movant gives security.” Fed. R. Civ. P. 65(c); Pashby, 709 F.3d at 331–32. The Court

                                                 48
has the discretion to set the bond amount as it sees fit or waive the security requirement.

Pashby, 709 F.3d at 332; Hoechst Diafoil Co. v. Nan Ya Plastics Corp., 174 F.3d 411,

421 (4th Cir. 1999).

       The Court must determine the amount of a bond based on record evidence. Lab.

Corp. of Am. Holdings v. Kearns, 84 F. Supp. 3d 447, 465 (M.D.N.C. 2015). “The

burden of establishing the bond amount rests with the party to be restrained, who is in the

best position to determine the harm and will suffer from a wrongful restraint.” Id. And

in setting the bond amount, the court “should be guided by the purpose underlying Rule

65(c), which is to provide a mechanism for reimbursing an enjoined party for harm it

suffers as a result of an improvidently issued injunction.” Hoechst, 174 F.3d at 421 n.3.

Ordinarily, then, the amount of the bond “depends on the gravity of the potential harm to

the enjoined party.” Id.

       The parties have said little about an appropriate security. Nike contends any bond

should be no less than $16,000,000, the amount it has already spent on the SCE

campaign, Doc. 30 at 29, while Fleet Feet notes Nike’s lack of evidence offered to

support how much it would cost to remove the SCE mark and still use the remainder of

the already-developed promotional materials. Doc. 44 at 16. Nike should be able to

estimate this amount given its previous efforts to rework the SCE campaign for use at the

New York and Chicago marathons, see supra at ¶ 37, but it has not met this burden. To

the extent Nike contends it will not be able to use any of its already-developed

advertising, the record does not support that contention, nor is the evidentiary basis



                                               49
sufficient to set the bond at the level Nike requests. See 11A Charles Allen Wright &

Arthur R. Miller, Federal Practice and Procedure § 2954 (3d ed. 2019).

       No doubt, however, the injunction will cost Nike money, and the injunction will

cause Nike significant problems with its campaign. A substantial bond is appropriate.

Accordingly, the Court will set bond at $1,000,000. Should Nike wish to seek a higher

amount, it may file a motion to increase the security, accompanied by additional

evidentiary support.

                                       Conclusion

       Fleet Feet has met its burden to obtain a preliminary injunction. Fleet Feet has

demonstrated that it is likely to succeed on the merits. Its “Change Everything” and

“Running Changes Everything” marks are both valid and protectable. While there is not

much evidence of forward confusion, Fleet Feet has shown a strong likelihood of reverse

confusion, as Nike’s large multimedia “Sport Changes Everything” campaign is likely to

overcome public association between Fleet Feet and its “Change Everything” and

“Running Changes Everything” marks. Fleet Feet is also likely be irreparably harmed

without a preliminary injunction, since Nike’s SCE seasonal use of the SCE mark will

damage Fleet Feet’s trademark interests further and Fleet Feet’s interests will not be

protected by a permanent injunction which issues after the advertising campaign is over.

Although Nike contends that it would cost significant resources to redo the campaign at

this stage, it has provided only conclusory evidentiary support. For these reasons, the

balance of equities tips in favor of Fleet Feet. The public interest in enforcing trademark

rights and preventing public confusion also lies with Fleet Feet.

                                              50
      It is ORDERED that the plaintiff’s motion for preliminary injunction, Doc. 8, is

GRANTED. The injunction will issue separately.

     This the 2nd day of December, 2019.




                                        __________________________________
                                         UNITED STATES DISTRICT JUDGE




                                            51
